Title: To Thomas Jefferson from Louis Joseph de Beaulieu, 18 June 1788
From: Beaulieu, Louis Joseph de
To: Jefferson, Thomas


          Beaucaire, 18 June 1788. Wrote to TJ two years ago about his situation as an officer who had fought the whole war, had shed his blood for the common cause, and had expended his small resources. “Mes blessures doivent etre un juste titre d’en recevoir la recompense.”
          
          To this TJ responded. Beaulieu appealed to Marbois, but he was ordered to Cap Français and he has received no response from him. Knowing no one in New York, he hopes TJ will accord his protection to “un ancien Serviteur des etats unis.”
        